STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF        LOUISIANA                                                                    NO.    2022    KW    0463

VERSUS


TERRY      L.        FLANAGAN                                                                      JULY        18,     2022




In   Re:              State           of    Louisiana,               applying         for        supervisory           writs,

                      19th           Judicial        District             Court,           Parish        of    East      Baton
                      Rouge,          No.    12- 17- 0511.




BEFORE:               HOLDRIDGE,             PENZATO,             AND    LANIER,      JJ.


        WRIT          DENIED.



                                                                         GH

                                                                        WIL


        Penzato,                J.,    dissents              and   would       grant       the     writ       application.
A    defendant                 is     not
                                               automatically                  entitled           to     an     out -of -time
appeal.          State          v.    Counterman,    475 So. 2d                     336,       340 (    La.    1985) (      out -

of -time             appeal          may    be      appropriate "              after        due        consideration          of

such       factors             as     the    length          of    the    delay in defendant' s                       attempt

to   exercise                  the     right        and        the      adverse        effect           upon     the     state

caused          by      the           delay,        in       cases        such       as     those         in    which        the
defendant             was        not        substantially                notified       at sentencing                  of    his
right       to        appeal          or    those         in      which       the    defense attorney                  was    at

fault       in         failing              to      file           or    perfect           a      timely        appeal.").

Therefore,                 I    would        grant           the     writ      application               and    order        the
district              court           to     hold        a     hearing         to      determine              whether        the
defendant             is       entitled        to    an      out -of -time          appeal.




COURT      OF APPEAL,                 FIRST      CIRCUIT




        DEPUTY
                1•   Sj    CLERK       OF    COURT
                      FOR      THE     COURT